DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 06/30/2022, with respect to the l 112 rejection and non-statutory double patenting rejection have been fully considered and are persuasive.  The 112 rejection and non-statutory double patenting rejections have been withdrawn. 
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiners Note:  
Applicant has amended claims 1 and 9 to include details in regards to how edges are detected in prior and previous obvious or well-known image processing algorithms.
Furthermore, in regards to claims 8 and 10, applicant should clarify the claims to distinguish the differences.  For example, applicant is arguing that three images are input into a learning model.  However, a depth image is an IR image with additional details of depth information. Usually in the art, an IR image contains intensity information for the pixels and a depth image contains the IR image and additional processed depth information for the pixels. Therefore, a depth image and a color image are input into a learning model to read on the claim limitations.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20100046802) in view of Chiu et al. (herein after will be referred to as Chiu) (US 20090212113).

Regarding claim 1, Watanabe discloses depth acquisition device, comprising: 
a memory; and a processor, wherein the processor performs: acquiring intensities of infrared light which are stored in the memory, [See Watanabe [Fig. 6] Distance image storage unit (8).  Also, see 0346-0347, processor.]
the intensities being measured by imaging performed by receiving the infrared light reflected on a subject by respective pixels in an imaging element, the infrared light having been emitted from a light source;  [See Watanabe [Fig. 6] Light source (10) for illuminating light receiving unit (2).  Also, see 0010, phase TOF method uses intensity to calculate distance information for a distance image.]
generating a depth image, by calculating a distance to the subject as a depth for each of the respective pixels in the imaging element, based on an intensity received by the pixel among the intensities of the infrared light; [See Watanabe [Fig. 6] Distance image storage unit (8).  Also, see 0010, phase TOF method uses intensity to calculate distance information for a distance image.]
acquiring a visible light image stored in the memory, [See Watanabe [Fig. 6] Color image storage unit (21).] 
the visible light image being generated by imaging a substantially same scene as a scene of an infrared light image, with visible light from a substantially same viewpoint as a viewpoint of imaging the infrared light image at a substantially same timing as a timing of imaging the infrared light image, the infrared light image being generated by the imaging based on the intensities of the infrared light received by the respective pixels in the imaging element; [See Watanabe [Fig. 6] The color imaging unit and infrared light receiving unit receive light through the same viewpoint and time through a beamsplitter (11).]
the boundary lying along a direction perpendicular to a direction of movement of the visible light image; correcting a depth of a target region to be corrected in the depth image, the target region corresponding to the light-dark boundary region.  [See Watanabe [Abstract] Extracts edge information of a color image, and corrects distance information of a target part of the distance image using the edge information.  Also, see Figs. 7-8, motion vector unit uses edge information for distance image correction and in Fig. 8, Motion vector for area PP includes a vertical edge of a car hood that is perpendicular as compared to the motion vector.  
Watanabe does not explicitly disclose
detecting a light-dark boundary region from the visible light image, the light-dark boundary region being a region including a boundary between two regions having mutually different luminances, 
However, Chiu does disclose
detecting a light-dark boundary region from the visible light image, the light-dark boundary region being a region including a boundary between two regions having mutually different luminances, [See Chiu [0050] Edge identification in images.  Edges are locations of the digital image that exhibit high contrast transitions in intensity.  For example, the edge define a transition from a low intensity of a high intensity (i.e. from light to dark).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Watanabe to add the teachings of Chiu, in order to evidence an obvious edge detection method for detecting the edges in the captured image data of Watanabe.  This will simplify the image processing algorithm by incorporating prior and obvious edge detection algorithms.

Regarding claim 2, Watanabe (modified by Chiu) disclose the device of claim 1.  Furthermore, Watanabe discloses
wherein in the detecting of the edge region, an edge having an intensity not less than a threshold among the intensities is detected, and [See Watanabe [0191] Extracting edge information using a predetermined threshold.]
the edge region is a region within a distance corresponding to the movement of the visible light image from the edge having the intensity not less than the threshold.  [See Watanabe [Fig. 8] The edge region corresponds to the shift between images (i.e. the vertical hood of the car will be displaced between images).]

Regarding claim 4, Watanabe (modified by Chiu) disclose the device of claim 1.  Furthermore, Watanabe discloses
wherein in the correcting of the target region, the depth of the target region is corrected in accordance with a depth of a peripheral region located at a periphery of the target region in the depth image.  [See Watanabe [0050] Corrects distance information of a target pixel of the distance information based on a neighboring pixel in the distance image.]

Regarding claim 5, Watanabe (modified by Chiu) disclose the device of claim 4.  Furthermore, Watanabe discloses
wherein the peripheral region is a region in contact with a lower side of the target region, in the correcting of the depth of the target region, the depth of the target region is replaced with the depth of the peripheral region. [See Watanabe [0050] Corrects distance information of a target pixel of the distance information based on a neighboring pixel in the distance image.  It is inherent that a neighboring pixel comprises a pixel from the lower side.]

Regarding claim 8, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20100046802) in view of Chiu (US 20090212113) and in further view of Aimonen et al. (herein after will be referred to as Aimonen) (US 20160078793).

Regarding claim 3, Watanabe (modified by Chiu) disclose the device of claim 1.  Furthermore, Watanabe does not explicitly disclose
wherein in the detecting of the edge region, a region having a difference not less than a threshold between a pixel value of the visible light image and a pixel value of a visible light image previously generated is detected as the edge region.  
However, Aimonen does disclose
wherein in the detecting of the edge region, a region having a difference not less than a threshold between a pixel value of the visible light image and a pixel value of a visible light image previously generated is detected as the edge region.  [See Aimonen [0060] Detecting edges using pixel sample with a second threshold and a previous pixel sample.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Watanabe (modified by Chiu) to add the teachings of Aimonen, in order to prevent false edge detectionns [See Aimonen [0060]].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20100046802) in view of Chiu (US 20090212113) and in further view of Sasaki et al. (herein after will be referred to as Sasaki) (US 20200349367).

Regarding claim 6, Watanabe (modified by Chiu) disclose the device of claim 1.  Furthermore, Watanabe does not explicitly disclose
wherein in the correcting of the depth of the target region, the depth of the target region is corrected by filtering the depth image with reference to the visible light image as a reference image.  
However, Sasaki does disclose
wherein in the correcting of the depth of the target region, the depth of the target region is corrected by filtering the depth image with reference to the visible light image as a reference image.  [See Sasaki [0045] Using a guided filter with a depth image.  Also, see 0103, the guide signal is supplied from the visible image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Watanabe (modified by Chiu) to add the teachings of Sasaki, in order to improve the resolution of the depth image by guided filtering [See Sasaki [0045]].

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20100046802) in view of Chiu (US 20090212113) and in further view of Jouppi et al. (herein after will be referred to as Jouppi) (US 20190362511).

Regarding claim 7, Watanabe (modified by Chiu) disclose the device of claim 1.  Furthermore, Watanabe discloses
wherein in the correcting of the depth of the target region, the depth of the target region in the depth image is corrected by inputting the depth image, and the edge region [See Watanabe [Abstract] Extracts edge information of a color image, and corrects distance information of a target part of the distance image using the edge information.]
Watanabe does not explicitly disclose

However, Jouppi does disclose
[See Jouppi [0066] Using the initial depth map and the color image to enhance and improve and refine the depth map.  Also, see Claim 5, depth map enhancer utilizes a machine learning model.  Also, see 0027, trained machine learning model.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Watanabe (modified by Chiu) to add the teachings of Nakagawa, in order to improve upon depth image processing by incorporating the obvious and wide-spread use of machine learning models in the field of image processing.  The improvements of using machine learning models for image processing are to enhance the image quality and performance of the processing.
Regarding claim 8, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 8.
Regarding claim 10, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohki (US 20180348369) (provided in IDS)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486